Citation Nr: 9907468	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-08 800 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Restoration of a 20 percent evaluation for thoracic outlet 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service in June 1989.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDING OF FACT

The veteran does not at this time suffer from thoracic outlet 
syndrome or any similar neurological disorder of the right 
extremity.


CONCLUSION OF LAW

Restoration of 20 percent evaluation for the veteran's 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to her claim.  The Board is also 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

In November 1991, the RO granted service connection for 
thoracic outlet syndrome, post-traumatic, right, which the RO 
evaluated as 20 percent disabling under diagnostic code 8515.  
A prior examination in April 1991 had revealed complaints of 
pain and stiffness in the area of the cervical spine with 
radiation to the right shoulder and arm and associated 
numbness over the ulnar nerve distribution, as well as 
occipital headaches and loss of decreased right grip 
strength.  The impression had included (1) recurrent 
subluxation of the right shoulder and (2) a condition in the 
cervical spine, possibly a disc protrusion or brachial plexus 
stretch, although the examiner also observed that an MRI 
(magnetic resonance imaging) scan and nerve conduction 
studies would be required before appropriate treatment could 
be outlined.  Also, a June 1991 examination had revealed 
tenderness at C6 and C7, 4/5 grip on the right side, and 
slight decrease to pinprick around the area of the right 
shoulder.  The impression, based upon history and findings, 
had been that the veteran was suffering from post-traumatic 
thoracic outlet syndrome, cervical strain, thoracic strain, 
and a subluxed shoulder.  The examiner had indicated, 
expressing agreement with the earlier examiner's conclusion, 
that an MRI would be necessary.  In November 1991, service 
connection was already in effect for recurrent subluxation of 
the right shoulder, which was evaluated as 20 percent 
disabling.  In granting service connection for thoracic 
outlet syndrome, the RO indicated that it did so by resolving 
all reasonable doubt in the veteran's behalf.  

Subsequently, an examination in June 1994, revealed 
complaints of numbness and weakness in the right extremity 
and documented light sensation to pinprick and light touch in 
the right upper limb.  That examination, however, also 
revealed 5/5 strength in both upper limbs.  In July 1994, the 
RO proposed reducing the veteran's rating for thoracic outlet 
syndrome from 20 percent to noncompensable.  Thereafter, in 
November 1994, the RO reduced the evaluation for the 
veteran's disability to noncompensable as proposed.  

More recently, the veteran, in April 1995, underwent an 
examination of the spinal cord, which included an MRI and 
electromyography.  Although the veteran articulated 
complaints of radiating pain, examination revealed no 
evidence of cord compression, neural compromise, 
radiculopathy, brachial plexopathy, carpal tunnel syndrome, 
peripheral neuropathy or thoracic outlet syndrome.  Cranial 
nerves II through VII reportedly were intact and physiologic.  

In May 1998, the veteran was again afforded a VA examination.  
That examination revealed intermittent numbness and weakness 
in the right hand.  The examiner indicated that these could 
be the result of distal compression cervical radiculopathy, 
which according to the examiner could best be evaluated by an 
EMG that had already been scheduled.  An addendum to the 
examiner's report, however, reflects that the results of an 
EMG and a nerve conduction study were normal.  

Under the circumstances, the reduction of the veteran's 
rating from 20 percent to nocompensable is wholly proper. 
There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
the Secretary.  The United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veteran's Appeals)(Court), in Brown v. Brown, 5 Vet. App. 
413 (1993), interpreted provisions of 38 C.F.R. § 4.13, to 
require that in any rating reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual changed in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 (196), 
provide that, in any rating reduction case, it must be 
determined that an improvement in a disability actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344(c) also establish that there 
must be an improvement before an evaluation is reduced.  
"Reexaminations disclosing improvement, physical or mental, 
in these disabilities will warrant reduction in rating." 

Paralysis of the median nerve of the major extremity warrants 
a 10 percent evaluation if mild and a 30 percent evaluation 
if major; paralysis involving the minor extremity warrants a 
10 percent evaluation if mild, and a 20 percent evaluation if 
moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The Board has considered the veteran's contention and the 
testimony offered at her May 1995 hearing, including her 
contentions concerning the extent of the pain and weakness 
she experiences in the right extremity.  However, the current 
medical evidence indicates that the veteran does not at this 
time suffer from symptoms or manifestations of thoracic 
outlet syndrome or any similar neurological disorder.  The 
Board notes in passing that service connection is in effect 
for cervical strain and thoracic strain, each evaluated as 
noncompensable.  The veteran's complaints related to 
recurrent subluxation of the right shoulder, moreover, are 
evaluated by reference to that disorder.  Under the 
circumstances, therefore, a compensable evaluation is not 
available for thoracic outlet syndrome, and the veteran's 
appeal must be denied.  


ORDER

Restoration of a 20 percent evaluation for thoracic outlet 
syndrome, post-traumatic right, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


